Citation Nr: 0944573	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  03-32 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to an increased rating for service-connected 
chondromalacia of the right knee, with instability, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for service-connected 
right knee arthritis, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to 
January 1990, and from August 1990 to August 1993, with 
subsequent service in the Air National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In July 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  

In October 2007, the Board remanded the claims to the RO via 
the Appeals Management Center (AMC) for additional 
development.  That development completed, the matter was 
properly returned to the Board for appellate consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board issued a decision in August 2008 in which it 
decided the issues currently on appeal.  The Veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In April 2009, the Court granted a Joint 
Motion of the Veteran and the Secretary of Veterans Affairs 
(the Parties), vacating the August 2008 decision as to those 
issues and remanding the matter to the Board for compliance 
with the instructions in the Joint Motion.  

In August 2009 and again in November 2009, the Veteran 
submitted evidence, some of which was not of record when the 
RO last reviewed the case.  This evidence does not go to 
whether the Veteran's left knee disability is related to his 
military service or to a service connected disability.  The 
evidence is merely repetitive in that is shows that the 
Veteran complains of knee pain and instability and that he 
missed work for 3 days.  The here are no new clinical 
findings regarding either of his knees.  Hence, the evidence 
not already of record is not pertinent to the issues before 
the Board and there is no need for a remand for the RO to 
consider the evidence in the first instance.  38 C.F.R. 
§ 20.1304 (c)


FINDINGS OF FACT

1.  A left knee disability was not caused or aggravated by 
service or a service-connected disability.  

2.  The Veteran's service-connected chondromalacia of the 
right knee, with instability, is shown to be productive of no 
more than slight recurrent subluxation or lateral 
instability, and not a dislocated right knee semilunar 
cartilage, ankylosis of the right knee, malunion of the right 
tibia and fibula, or ankylosis.  

3.  The Veteran's right knee arthritis is shown to be 
productive of extension to no less than 2 degrees and flexion 
to no less than 90 degrees.  

4.  The Veteran is able to secure and follow a substantially 
gainful occupation.  

5.  The Veteran's reports of flare-ups of his right knee 
disabilities and his reports of continuous symptoms of his 
left knee since service are not credible.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.310 
(2005), 3.102, 3.303, 3.307, 3.309, 3.310 (2009).  

2.  The criteria for a rating higher than 10 percent 
disabling for chondromalacia of the right knee, with 
instability, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); C.F.R. §§ 3.102, 4.1, 4.7, 4.16, 4.40, 4.45, 
4.59, 4.71a Diagnostic Codes 5256, 5257, 5258, 5262 (2009).  

3.  The criteria for a rating higher than 10 percent 
disabling for right knee arthritis have not been met.  
38 U.S.C.A. §§ 38  1155, 5107 (West 2002); C.F.R. §§ 3.102, 
4.1, 4.7, 4.16, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 
5003, 5256, 5260, 5261, 8262 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The instructions in the Joint Motion included that the Board 
consider the credibility of the Veteran's statements 
regarding continuity of symptomatology of his left knee 
disability and the severity of disability during flare-ups of 
his right knee disability.  Such determinations are within 
the province of the Board.  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Federal Circuit 
has also provided that " the Board, as fact finder, is 
obligated to, and fully justified in, determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc"  Buchanan v. 
Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006).  
Similarly, the Court has stated that "[t]he credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Service Connection

The Veteran argues that he has a left knee disability as a 
result of his service, or, in the alternative, as a result of 
his service-connected right knee disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  Certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be demonstrated by a showing of 
continuity of symptomatology so long as the condition is 
noted at the time that the veteran was in service.  Savage v. 
Gober, 10 Vet. App. 488, 496-97 (1997).  "Symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Id. at 496.  However, lack of evidence of 
treatment is a factor in determining if there has continuity 
of symptomatology.  Id. at 496 (specifically noting that 
"the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity."); Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2005).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected 
disorder, will be service connected.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  In the latter instance, the nonservice-
connected disease or injury is said to have been aggravated 
by the service-connected disease or injury.  38 C.F.R. 
§ 3.310.  In cases of aggravation of a veteran's nonservice-
connected disability by a service-connected disability, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of benefits for the aggravation of a 
nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that: 

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, 
and not due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury 
unless the baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created before the 
onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

The Board finds no prejudice to the Veteran in evaluating the 
aspect of the claim involving secondary service connection 
under either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision.  The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  

Service connection is currently in effect for two right knee 
disabilities (chondromalacia of the right knee, with 
instability, and right knee arthritis), and left Achilles 
tendon repair.  

A March 1990 separation examination report includes a normal 
clinical evaluation of the Veteran's lower extremities.  A 
January 1993 service treatment entry documents that the 
Veteran had some crepitus present on extension of both knees.  
The impression provided was chondromalacia patella on the 
right.  Service treatment records do not show that the 
Veteran received any treatment for left knee symptoms.  
Medical personnel appear aware of the physical finding of 
bilateral crepitus, but rendered only an impression of 
chondromalacia of his right knee.  This tends to show that 
the Veteran had no left knee pathology during service.  

A March 1996 service examination report (apparently in 
association with National Guard duty), also shows that his 
lower extremities were clinically evaluated as normal.  

To the extent that the Veteran has asserted that the findings 
of left knee crepitus in 1993 show that he had a left knee 
disability as of that date, he was not afforded a diagnosis 
at that time.  In this regard, the Court has held that 
without a pathology to which his reported symptoms can be 
attributed, there is no basis to find a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Veteran's service treatment records from active duty do 
not show treatment for left knee symptoms, nor was a left 
knee disability noted in any service treatment record or 
examination report.  Although the Veteran had crepitus of his 
left knee in January 1993, there were no other findings 
involving his left knee at that time or up to and including 
March 1996 at which time there is affirmative evidence that 
his left knee was normal.  Therefore, the Board finds that a 
chronic left knee condition is clearly not shown during 
service.  See 38 C.F.R. § 3.303.  

Similarly, a left knee disability did not manifest within one 
year of separation from active service so the presumptive 
provisions for chronic diseases, found at 38 C.F.R. § 3.307 
and § 3.309, are not for application.  

Post-service non-military medical evidence consists of VA and 
non-VA reports dated between 1993 and 2008.  This evidence 
includes a June 1996 VA examination report in which the 
examiner addressed the Veteran's right knee and Achilles 
tendon symptoms and made a single reference to the Veteran's 
left knee stating: "[h]e also notes, however, that the left 
knee has become somewhat of a problem, although not as severe 
as the right."  

Importantly, the Board finds that there was no relevant 
diagnosis regarding the left knee.  Following that report, 
there is no mention of the Veteran's left knee until August 
2002.  

Several VA reports, dated beginning in 2001, show that the 
veteran was advised to lose weight and to exercise.  The next 
mention of the Veteran's left knee in a clinical record is 
found in August and September 2002 notes from Georgetown 
University Hospital and Ballston Orthopedics.  These notes 
show that the Veteran complained of bilateral knee pain of 1 
to 2 years and that it hurt to climb stairs.  He was 
diagnosed with probable patellofemoral syndrome in August 
2002.  

The records from August and September 2002 are evidence 
against a finding that a disability of the Veteran's left 
knee began during service or within a year of separation from 
service because the Veteran reported that he had symptoms of 
1 to 2 years duration, years after service, providing 
evidence against the Veteran's own statements to the VA at 
this time.

The Board finds that a report of crepitus in 1993, a report 
from three years later, in 1996,  that the left knee had 
become somewhat of a problem and the next report six years 
later, in 2002, of knee pain, do not constitute continuity of 
symptomatology.  These reports are too few and far apart to 
be considered continuous.  This is particularly so in this 
case where the Veteran had complained often of his right knee 
and left ankle symptoms during this period of time.  The 
Veteran does not complain of continuous symptomatology of his 
left knee between 1993 and 2002, he complains of continuous 
symptomatology of his right knee and left ankle.  The Board 
finds that it makes little sense that if he had continuous 
symptomatology of his left knee he would complain of his 
right knee and his left ankle, but not his left knee.  The 
Board finds that if this Veteran had any symptoms of his left 
knee in the above referenced three and six year intervals he 
would have reported such; either to VA in seeking benefits, 
or to his employer for absence from work, because that is how 
he behaved with regard to his right knee and left ankle 
symptoms.  

Such facts provide evidence against this claim.

Similarly, the timing of the Veteran's claims provides 
evidence against a finding of continuity of symptomatology 
and tends to show that reports of continuity of 
symptomatology are not credible:  The Veteran was separated 
from active service in August 1993 and filed his claim for 
service connection for right knee and left Achilles tendon 
disabilities two months later, in October1993.  He complained 
of right knee and left ankle symptoms more or less 
continuously after that.  It follows that if he had symptoms 
involving his left knee he would not have waited until 2002 
to file a claim for VA benefits for a left knee disability.  

The September 2002 notes referred to above provide additional 
evidence against a finding of continuity of symptomatology 
because the notes document that the Veteran had bilateral 
knee pain of 1 to 2 years, which places the onset of any 
continuous symptoms several years after separation from 
service.  

Therefore, to the extent that the Veteran alleges after 2002 
that he had continuous symptomatology of his left knee since 
service, the Board finds such reports to not be credible.  

In a November 2002 statement, the Veteran's spouse asserts 
that the Veteran has "numerous unfortunate circumstances and 
hardships related to his service-connected disability 
situation," and that he has experienced employment problems, 
to include frequent visits to the doctor's office because of 
chronic ankle and knee pain, as well as other unrelated 
symptoms.  

This evidence is not favorable to the Veteran's claim because 
it does not specifically mention his left knee.  Rather she 
refers to chronic ankle/knee pain, chest pain/irregular heat 
condition (EKGs), and depression.  

A QTC examination report, dated in November 2002, documents 
the Veteran's assertion that he had been told that he had 
bilateral chondromalacia of both knees.  The diagnosis was 
bilateral degenerative osteoarthritis.  Associated X-rays 
revealed osteoarthritis in both knees.  June 2003 private 
treatment reports show treatment for a left knee injury.  A 
leave request, dated in July 2003, shows that the Veteran 
requested leave for surgical repair of a ruptured left knee 
tendon.  

These documents do not tend to show onset of a left knee 
disability during service or any relationship between the 
Veteran's left knee disability and a service connected 
disability.  

The Veteran apparently does not appear credible in a clinical 
setting.  An August 2003 VA clinic record includes the 
following (capitalization corrected):  

Pt gets all care from PMD; c/o pain R 
knee x mid June, gives long, rambling 
story that does not quite hold together.  
States he has ACL [(anterior cruciate 
ligament] tear but has not had an MRI 
[magnetic resonance imaging study]; has 
seen multiple providers on this injury 
and stated he declined surgery although 
no MRI done to determine if surgery 
needed.  

He was advised to lose weight, and exercise three times per 
week.  

The Board must find that this is evidence that the Veteran is 
not a credible historian. 

An October 2003 VA MRI report includes an impression of 
complete tear of the patellar tendon due to an accident.  A 
December 2003 report from "M.H.", M.D., notes complaints of 
left knee pain following a sports accident six months before, 
and that an MRI showed a complete tear of the patellar 
tendon.  An April 2004 VA treatment record documents that the 
Veteran had a complete left patellar tendon tear  and chose 
not to have surgery.  An August 2004 operative report from 
Inova Mount Vernon Hospital documents that the Veteran 
underwent an arthroscopy of the left knee with chondroplasty, 
debridement, exploration, and delayed repair of a ruptured 
infrapatellar tendon.  

The December 2003 report is evidence against the Veteran's 
claim for service connection for a left knee disability 
because it is evidence that the Veteran's left knee 
disability which necessitated surgery resulted from a sports 
injury that occurred many years after service.

In a February 2008 VA examination report, the examiner noted 
that the Veteran sustained a left knee injury in 2005, and 
that the diagnoses included high-riding patella of the left 
knee secondary to old patella tendon rupture with 
degenerative arthritis medial compartment.  The examiner 
essentially concluded that it was less likely than not that 
his left knee condition was caused or aggravated by his right 
knee condition.  

This is evidence against the Veteran's claim that his right 
knee disability caused or aggravated his left knee condition.  

The Board recognizes that the Veteran once worked as an 
emergency medical technician and therefore is competent to 
offer medical as well as lay opinions.  In this regard, 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  In Black v. Brown, 10 Vet. 
App. 279, 284 (1997), the Court held that a nurse's statement 
may constitute competent medical evidence where the nurse has 
specialized knowledge regarding the area of medicine or 
participated in treatment.  The Board finds the Court's 
discussion relevant to the instant case.  

Although competent, the Veteran's medical opinion is entitled 
to very low probative weight.  There is no evidence that he 
has specialized knowledge in joint pathology or the etiology 
of joint disorders.  As such, the Veteran's own statements in 
support of the claim are not considered particularly 
probative.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(holding that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  Moreover, the Veteran, 
as the claimant, has an interest in the outcome, which tends 
to reduce the value of both his medical and lay opinions.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("[a]lthough interest may affect the credibility of 
testimony, it does not affect competency to testify.").  

Additionally, the Veteran's opinion regarding secondary 
service connection has shifted over time and is inconsistent.  
For example, in his October 2004 Substantive Appeal the 
Veteran argued that his right knee disability warranted an 
increased rating because of increased symptoms and treatment 
of his right knee due to overcompensation from his recent 
left knee surgery.  In that same document he argued that his 
left knee disability was secondary to his right knee 
disability.  In a June 2006 letter, he argued that his left 
knee surgery caused more stress on his service connected 
right knee disability.  He appears to argue at one point that 
the right knee disability has caused a left knee disability, 
but then seems to suggest that the left knee has caused more 
of a problem on the right knee. 

In contrast, the physician who examined him in February 2008 
was an orthopedist and therefore an expert in the area of 
joint pathology and the etiology of joint disorders.  The 
orthopedist had no interest in the outcome of this case.  The 
Board thus assigns greater probative weight to the February 
2008 examination report.  

In the Joint Motion, the Parties agreed that whether or not 
there has been continuity of symptomatology does not depend 
solely on whether the Veteran received treatment, which the 
Board would not dispute.  There are many veterans who will go 
for years without treatment of a problem they had during 
service for a number of totally valid reasons.  As explained 
above, however, not only is there an absence of continuity of 
treatment in this case but, more importantly, an absence of 
any mention of symptoms of the Veteran's left knee while, at 
the same time, he continuously reported symptoms of his left 
ankle and right knee.  Taken together, this is compelling 
evidence that the Veteran has not had continuity of 
symptomatology regarding his left knee.  

Based on the above analysis, the Board concludes that the 
preponderance of evidence of record is against a finding that 
the Veteran has or has had a left knee disability which had 
onset during his active service, manifested within one year 
of separation from active service, is otherwise related to 
his active service, or was caused or aggravated by a 
disability for which service connection has already been 
established.  Hence, his appeal as to this issue must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  

Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1 (2007).  

In light of the Joint Motion, the Board believes it must 
provide a highly meticulous factual determination in this 
case in order to example the reasons and bases of this 
decision.  

Of record are a number of documents associated with the 
Veteran's various places of employment to include warnings 
for taking excessive leave, and a number of resignations.  A 
September 1996 statement from a physician, prepared for the 
"USSAH," indicates that the veteran's restrictions include 
intermittent standing, walking, kneeling, bending, and 
climbing stairs.  No specific disabilities are mentioned.  A 
report from the Office of Unemployment Compensation (OUC), 
dated in April 1998, shows that the OUC determined that the 
Veteran had voluntarily left his employment as a health 
technician, that he failed to report for his hearing, and 
that his claim was denied.  A September 1999 Federal Court 
order indicates that the Veteran's bankruptcy claim was 
granted.  

Also of record are a number of leave requests which show that 
the Veteran requested time off for knee and ankle treatment.  
A June 1996 VA examination report notes full extension, and 
some difficulty in flexion.  A June 1997 disability 
certificate indicates that he was not to lift in excess of 50 
pounds, or perform excessive standing or walking.  

A March 1998 statement from a claims examiner at the OUC 
states, "Due to a health condition you are not physically 
able to work," and that his claim was denied.  In an October 
2002 letter of resignation, the Veteran stated that he could 
not work due to "personal and family concerns."  

In a September 2004 letter of resignation, the Veteran stated 
that he could not work due to "the recurrent surgical repair 
of my left knee and other extenuating circumstances" 
(emphasis added).  

In this regard, the Board finds that such a letter tends to 
show that it is not the Veteran's right knee disabilities 
that is the primary problem.  His difficulties in employment 
appear to not be related to his right knee disability and 
therefore the Board finds that these employment related 
documents are not support for an increased rating for the 
Veteran's right knee disability.  

National Guard service treatment records document that in 
1993 the Veteran received treatment for right knee symptoms 
incurred resulting from using some stairs after playing 
basketball.  The assessment was chondromalacia patella.  A 
May 1997 VA examination report shows that X-rays indicated 
right knee degenerative arthritis.  

In July 1994, the RO granted service connection for 
degenerative changes of the right knee, evaluated as 
noncompensable (0 percent disabling).  There was no appeal, 
and the RO's decision became final.  See 38 U.S.C.A. § 
7105(c)(West 2002).  The RO subsequently granted service 
connection for right knee chondromalacia, and assigned a 
separate evaluation of 10 percent.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997).  This disability is currently 
characterized as "chondromalacia of the right knee, with 
instability."  

The RO subsequently increased the Veteran's rating for right 
knee arthritis to 10 percent.  

In February 2001, the Veteran filed a claim for an increased 
rating for his right knee disabilities.  In March 2003, the 
RO denied the claims.  He has appealed.  

The Veteran's chondromalacia of the right knee, with 
instability, has been rated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Under those criteria a 10 
percent rating is warranted for slight recurrent subluxation 
or lateral instability, a 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257

The Veteran's right knee arthritis has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, which essentially 
provides that arthritis will be rated on the basis of 
limitation of motion of the affected joint.  In the absence 
of limitation of motion sufficient for a compensable rating, 
a rating of 10 percent is assigned for each major joint or 
minor joints affected by arthritis.  Id.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  Under 38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis and actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint.  

Limitation of motion of the knee is rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  A noncompensable 
rating is assigned for flexion limited to 60 degrees, a 10 
percent rating is warranted where knee flexion is limited to 
45 degrees, a 20 percent rating is warranted where knee 
flexion is limited to 30 degrees, and a 30 percent rating is 
warranted where knee flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  A noncompensable 
rating is assigned for extension limited to 5 degrees, a 10 
percent rating is warranted for extension limited to 10 
degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, a 30 percent rating is warranted for 
extension limited to 20 degrees, a 40 percent rating is 
warranted for extension limited to 30 degrees, and a 50 
percent rating is warranted for extension limited to 45 
degrees.  C.F.R. § 4.71a, Diagnostic Code 5261.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R.  § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  This 
includes where the Veteran reports additional disability 
during flare-ups.  Id. at 206.  In such instances, the 
examiner must be asked to express an opinion as to the extent 
of the additional disability during repetitive use or flare-
ups and should express the additional disability in terms of 
the degree of additional loss of motion.  Id.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The Board finds that the evidence is insufficient to show 
that the Veteran's right knee is productive of moderate 
recurrent subluxation or lateral instability and that the 
most probative evidence in this case is against such a 
finding.  In this regard, the evidence includes VA and non-VA 
treatment reports, dated beginning in 2001, which show a 
number of treatments for complaints of bilateral knee 
symptoms, to include pain and swelling.  A 2001 report from 
Georgetown University Hospital shows treatment for right knee 
pain and indicates that there was no instability, and that 
his ligaments were normal, with another notation that the MCL 
(medial collateral) and LCL (lateral collateral) ligaments 
were intact.  A November 2002 QTC examination report shows 
that on examination, the knee did not show any signs of 
recurrent subluxation, or locking.  A report from Ballston 
Orthopaedics, dated in September 2002, shows that the veteran 
"denies any significant instability."  The report notes 
that he appeared to be stable in varus and valgus planes.  A 
VA MRI report for the right knee, dated in December 2005, 
contains findings noting that the cruciate ligaments, 
quadriceps and patellar tendons, and collateral ligaments, 
were all intact.  A July 2006 VA examination report notes 
"slight" recurrent subluxation.  Medial and lateral 
collateral ligament stability tests, and medial and lateral 
meniscus tests, were within normal limits.  The diagnoses 
noted "mild instability" with movement.  A February 2008 VA 
examination report shows that the Veteran complained of right 
knee symptoms that included instability.  On examination, 
there was no significant instability.  

These records, as a whole, provide highly probative evidence 
against this claim. 

In summary, the Veteran's ligaments have consistently been 
found to be intact.  The July 2006 VA examination report 
characterized the Veteran's instability as "mild" and 
"slight," and the February 2002 VA examination report shows 
that the examiner determined that there was no significant 
instability.  Accordingly, the Board finds that the evidence 
is insufficient to show that the Veteran's right knee is 
productive of moderate recurrent subluxation or lateral 
instability, and that the requirements for a rating in excess 
of 10 percent under Diagnostic Code 5257 have not been met.  
The claim must therefore be denied.  The Board notes that 
since Diagnostic Code 5257 is not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

In this case, there is x-ray evidence of arthritis of the 
Veteran's right knee.  The recorded ranges of motion are as 
follows: a September 2002 report from Ballston Orthopaedics 
shows that the right knee had extension of 2 (two) degrees, 
and flexion of 130 degrees; the November 2002 QTC examination 
report shows that the right knee had extension of 0 degrees, 
and flexion of 130 degrees; an April 2004 VA progress note 
indicates that the right knee had a full range of motion 
("FROM") (specific degrees of motion were not provided); 
the July 2006 VA examination report shows that the right knee 
had extension of 0 degrees, and flexion of 130 degrees; the 
February 2008 VA examination report shows that the right knee 
had extension of 0 degrees, and flexion of 90 degrees.  

These measurements show that the Veteran's arthritis of the 
right knee does not result in disability that meet the 
criteria for even a noncompensable rating under Diagnostic 
Codes 5260 and 5261.  

The Board now turns to whether application of 38 C.F.R. 
§ 4.40, § 4.45, and DeLuca allow for a higher rating based on 
loss of function to pain, incoordination, weakness, etc., 
including during flare-ups.  

Addressing the Veteran's right knee disability are reports 
from Georgetown University Hospital which include a report 
dated in February 2001 which documented that his range of 
motion, gait, and strength, were normal.  An August 2002 
report notes that the Veteran stated that he plays basketball 
and sports, and that pounding of his knees aggravated his 
pain.  

During the November 2002 examination, the Veteran reported 
that he had flare-ups every two to three weeks which last for 
a number of hours to days and that he is unable to bear 
weight or stand without assistance after sitting or driving 
for a long period of time.  He complained that his right knee 
gave out "constantly," and that he had crepitus, swelling, 
an inability to bear weight, and an inability to sleep due to 
pain, and required bedrest.  On examination gait was normal, 
and it was noted that he could not lift heavy weight, and 
that prolonged walking was difficult.  Pain was found only at 
the limit of flexion, 130 degrees.  

During the July 2006 examination, the Veteran reported that 
he had pain, weakness, stiffness, and swelling and wore a 
brace.  He complained of constant pain, that the right knee 
gives way at least two to three times per week when walking, 
that he needed assistance climbing stairs, that his knee 
locked while sitting, sleeping, and driving.  On examination, 
he had normal posture, and gait, and the feet did not show 
any abnormal signs of weight bearing.  X-rays showed minimal 
narrowing of the joint space.  The report notes that joint 
function was additionally limited by pain, fatigue and a lack 
of endurance after repetitive use, with no additional 
weakness or incoordination.  Physical examination showed that 
pain began at 110 degrees of flexion.  

During the February 2008 examination, the Veteran reported 
that his knee gives out with routine walking at work, and 
that he has extensive pain during prolonged sitting which 
occurs during air travel, explaining that his job as a full 
time security analyst requires such travel.  He reported that 
flare ups occurred after each flight.  He also reported that 
he has pain daily when driving and during routine walking.  
He complained of right knee pain and swelling, falling two to 
three times per year, and "giving out", with buckling while 
climbing stairs.  On examination he was able to squat four 
times with deep knee bends; there was no joint effusion, he 
could walk on his heels and toes (with some left ankle 
weakness and stiffness); he wore a brace; the diagnoses noted 
genu recurvatum of the right knee with some patellofemoral 
chondromalacia; he claimed to have been at his present job 
for 14 months, and to have lost about 25 days due to his 
condition; the examiner noted that limitation of knee flexion 
would affect squatting, kneeling, climbing, and prolonged 
sitting on a long plane ride; other than as noted, there was 
no further loss of range of motion, loss of endurance, 
increased fatigue, weakened movement, or incoordination, due 
to pain from repetitious movements of at least three times.  
The examiner stated that there was some apparent discomfort 
of the right knee on acute flexion.  

In the Joint Motion, the Parties agreed that the Board must 
discuss whether the Veteran's lay statements regarding his 
flare-ups are credible and if the medical evidence of record 
is sufficient to make a decision on this claim or if 
additional medical evidence is warranted.  

The Board finds this Veteran to not be credible with regard 
to his reported symptoms as to their severity and the effect 
that the symptoms have on his activities, including his 
reports of flare-ups.  This finding is based on the 
inconsistency of his reports and the large discrepancy 
between his subjective reports of symptoms and what has been 
shown objectively during examinations and outpatient visits.  

For example, during the November 2002 examination the Veteran 
reported that he was unable to stand without assistance, 
unable to bear weight, that his knee gave out constantly 
during walking, working, and driving, that his knee 
disability constantly interfered with his employment, and 
that he was unable to sleep because of knee pain.  In an 
April 2003 statement the Veteran reported that he had to 
leave between eight and eleven jobs due to painful motion and 
swelling resulting from his service connected disabilities.  
He reported "I have to" "continuously and constantly" wear 
support braces and devices for my left ankle and both knees 
due to these chronic conditions at all times."  He also 
added that he had to continuously work 8 plus hours a day in 
severe pain in order to support himself and his family.  

These reports from the Veteran clearly characterize a very 
severely disabling knee disorder that essentially left the 
Veteran in constant pain and severely limited in his 
activities.

Yet, the August 2002 Georgetown Hospital notes record that 
the Veteran reported playing basketball and sports.  In a 
July 2004 letter, the Veteran reported that he injured his 
left knee "during participation in normal 
running/exercising."  

That the Veteran's right knee did not prevent him from 
playing basketball, running, and exercising is inconsistent 
with his previous reports that he was constantly in pain and 
that his knee constantly gave out.  

This inconsistency tends to show that the Veteran's 
characterization of limitations made in the context of VA 
examinations where benefits are at stake and in the context 
of employment requests for sick leave are significantly more 
severe than when made in other contexts.  His reported 
ability to run and play sports does not fit with his reports 
of severe limitations.  This impacts negatively on the 
credibility of his reports of severe symptoms.  

The Veteran's reports of his flare-ups are internally 
inconsistent.  For example, the July 2006 examination report 
documents his report of incapacitating episodes as often as 8 
times per month but he reported that over the past year he 
had 10 incidents of incapacitation totaling 20 days.  These 
two sets of numbers are inconsistent.  These internal 
contradictions are evidence that the Veteran's reports of the 
frequency and duration of his reported flare-ups are not 
credible because they tend to show that he has chosen numbers 
seemingly at random.  

Similarly, although the Veteran complains that his right knee 
"constantly" gives out and causes him to fall, examinations 
have consistently found no significant instability and 
ligament stability tests to be within normal limits.  
According to the Veteran's report he is completely disabled 
by pain during his reported flare-ups and the flare-ups occur 
quite often.  The Veteran apparently never experiences such 
symptoms when seen by medical professionals, as the clinic 
reports do not show such severe symptoms.  The Board finds 
that the large discrepancy in the severity of symptoms 
objectively determined and his subjective reports of such 
symptoms is evidence that the Veteran is not credible.  

The physician who examined the Veteran in February 2008 
provided an accurate opinion when he stated that he could not 
comment on the amount of functional loss of motion occurring 
during flare-up.  The Board finds that the discrepancy 
between objective findings and his reported disability during 
flare-ups and his exaggerated reports of symptoms over the 
years make any real estimation of his actual loss of function 
during flare-ups a pure guess.  A proper rating could not be 
assigned under such circumstances.  There have been many 
examinations in this case with no significant differences in 
the results.  There is no reason to believe that further 
examinations would provide any significantly different 
results or that the Veteran's flare-ups would be present 
during such examination.  In short there is sufficient 
evidence to decide the claims and the medical examinations 
already conducted are adequate.  

The Board finds that a rating in excess of 10 percent based 
on functional loss due to pain is not warranted.  The Veteran 
has consistently been shown to have a range of motion in his 
right knee which is greater than even that required for a 0 
percent rating under applicable diagnostic codes for 
limitation of motion and there is insufficient evidence of 
functional loss due to right knee pathology to support a 
conclusion that the loss of motion in the right knee more 
nearly approximates the criteria for a 20 percent rating 
under either Diagnostic Code 5260 or 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  The Board 
therefore concludes that there is not a medical and factual 
basis upon which to conclude that there is functional loss 
due to pain in the veteran's right knee which is sufficient 
for a rating in excess of 10 percent at this time.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca.  

Additionally, to assign two, separate compensable ratings 
based on painful motion under two separate diagnostic codes 
(i.e., under Diagnostic Codes 5260 and 5261) would be in 
violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; 
VAOPGCPREC 9-04.  

As for the possibility of a rating in excess of 10 percent 
under another diagnostic code, see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), under 38 C.F.R. § 4.71a, Diagnostic 
Code 5256, ankylosis of the knee at a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation.  Ankylosis is 
immobility and consolidation of a joint due to disease, 
injury, surgical procedure.  Shipwash v. Brown, 8 Vet. App. 
218, 221 (1995).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent 
rating is warranted for dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint.

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and 
fibula of either lower extremity warrants a 20 percent 
evaluation if there is a moderate knee or ankle disability.  

A rating in excess of 10 percent is not warranted under DC 
5256, DC 5258, or DC 5262, as the clinical findings do not 
show that the Veteran has dislocated right knee semilunar 
cartilage, ankylosis of the right knee, or malunion of the 
right tibia and fibula.  

Given that the record raises the issue of an effect of the 
Veteran's service connected right knee disability on 
employment, the Board has considered whether referral for 
extraschedular consideration is warranted in this case.  To 
accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The Board is not precluded from raising 
the question of an extraschedular rating in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  
Second, if the schedular rating criteria do reasonably 
describe the veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran's symptomatology and the severity 
of his right knee disability are accounted for by the rating 
schedule.  He complains of pain on use and instability.  
Together, the criteria at 38 C.F.R. §§ 4.40, 4.45, and 4.71a 
account for his reported symptomatology, both in kind and 
degree.  Hence, the first step of the Thun analysis is not 
met and referral for extraschedular consideration is not 
warranted.

The Board recognizes that the Veteran's references to 
employment difficulties may raise the issue of whether a 
total rating based on unemployability is warranted.  Total 
disability ratings for compensation may be assigned, either 
on a schedular or extraschedular basis in cases where a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16.  

The RO determined that a TDIU was not warranted in an October 
2004 rating decision.  Of note is that the Veteran did not 
contest that decision.  Although the Veteran has reported 
that he has left jobs due to his disabilities, the record 
shows that he is employable and able to secure and follow a 
substantially gainful occupation.  In particular, he reported 
during the most recent examination that he is employed as a 
security analyst.  There is no evidence that this occupation 
or any of this other occupations have been other than 
substantially gainful occupations.  Hence, a rating based on 
individual unemployability due to service connected 
disabilities is not warranted.  

Based on the objective findings of record and taking into 
consideration the Veteran's reports of subjective symptoms 
together with the inconsistencies noted above, the Board 
finds that the preponderance of evidence is against assigning 
ratings higher than or in addition to those already assigned 
by the RO and against referring the matter for extraschedular 
consideration.  In deciding these claims, the Board has 
considered the determination in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  

As noted above, the Board does not find evidence that the 
Veteran's right knee evaluations should be increased for any 
other separate period based on the facts found during the 
whole appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  The Board therefore finds that the evidence is 
insufficient to show that the Veteran had a worsening of his 
right knee disabilities.  

In reaching these decisions, the Board considered the 
benefit- of-the-doubt rule; however, as the preponderance of 
the evidence is against the Veteran's claim, such rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in October 2002, September 2004, June 
2006, and January 2008.  These letters informed the Veteran 
of the evidence needed to substantiate his claims and of his 
and VA's respective duties in obtaining evidence.  Not all of 
this notice was provided to the Veteran prior to the initial 
adjudication of his claims by the RO.  However, since the 
last notice letter was sent the Veteran has had sufficient 
opportunity to participate in the processing of his case.  
Furthermore, the RO readjudicated the claims by issuance of a 
Supplemental Statement of the Case in April 2008, after the 
last notice letter was sent.  The defect in timing of VCAA 
notice was thus cured.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

To the extent that any VCAA notice defects remain, the 
presence of any such defects does not mean that the Board 
must delay adjudication of the appeal so that corrective 
notice can be provided to the Veteran.  Rather, such delay 
for corrective notice is required only if the defects in 
notice have been prejudicial to the Veteran.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  Here there would be no 
prejudice.  The Veteran has demonstrated that he is aware of 
what is needed to substantiate his claims.  Specifically, a 
review of the Veteran's and his representative's submissions, 
received between 2004 and the present, indicates an 
understanding of the issues and shows that he knows that has 
the right to submit additional evidence, and of the 
availability of additional process.  

Furthermore, the Veteran's representative has submitted 
argument going to specifics of the law and the rating 
criteria.  The Veteran has indicated that he has no more 
evidence to submit.  A delay in adjudication of this appeal 
to provide the Veteran with notice of that which he is 
already aware would serve no useful purpose.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and service 
treatment records.  Associated with the claims file are 
private treatment records including those from Inova Mount 
Vernon Hospital, Anderson Clinic, Inc., Georgetown University 
Hospital, Virginia Hospital Center -Arlington, and "M.H., 
M.D.  

The Veteran was afforded VA medical examinations in November 
2002, July 2006, and February 2008 and an etiological opinion 
was obtained.  As explained elsewhere in this decision, these 
examinations were adequate and are sufficient to make a 
decision on these claims.  

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


